In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00324-CR
      ___________________________

   CHRISTOPHER WILKINS, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 362nd District Court
          Denton County, Texas
       Trial Court No. F18-879-362


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

       Appellant Christopher Richard Wilkins appeals his conviction for felony driving

while intoxicated (DWI) enhanced by a previous felony DWI conviction. Wilkins raises

two issues on appeal. Because Wilkins’s second issue, sufficiency of the evidence, would

if sustained provide him the greatest relief, i.e., an acquittal, we will address that

contention first.1 Chaney v. State, 314 S.W.3d 561, 565 n.6 (Tex. App.—Amarillo 2010,

pet. ref’d). Finding the evidence sufficient, we will next address his first issue in which

he asserts that the trial court erred by denying his motion to suppress his incriminating

statement because it was taken in violation of Miranda v. Arizona and Article 38.22 of

the Texas Code of Criminal Procedure. We affirm.

I.    Background facts

      At 5:00 a.m. on December 3, 2017, Brandon Johnson was driving north on I-

35E in Corinth, Texas when he saw a red Ford Mustang stopped in the right-hand lane

of traffic. Because it was dark outside and the Mustang did not have any lights on,

Johnson sensed that this situation was unsafe, so he called 911. Denton County




      1
       As Professors Dix and Dawson explain: “An appellant . . . is not entitled to have
an appellate court first consider the appellant’s complaints concerning improperly
admitted evidence and, if it resolves any of those in favor of the appellant, to then,
second, consider the sufficiency of the properly-admitted evidence to support the
conviction.” Moff v. State, 131 S.W.3d 485, 490 (Tex. Crim. App. 2004) citing George E.
Dix & Robert O. Dawson, 43A Texas Practice, Criminal Practice and Procedure
§ 43.531, at 742 (2d ed. 2001).


                                            2
911 dispatcher Jamye Arrington testified that after receiving multiple calls reporting the

parked car, Corinth police officers were sent to inspect the scene.

      Officer Samuel Kading of the Corinth Police Department was the first to arrive.

Officer Kading saw a red Ford Mustang parked in the far-right lane of the interstate,

which at that point is a four-lane highway on each side. The officer noted that the part

of I-35E where the Mustang was parked is especially dangerous because it is downhill

from a crest and has fewer highway lights, which reduces visibility for motorists

approaching from behind.

      Officer Kading approached the vehicle on the passenger side and saw that the

vehicle’s interior and exterior lights were off, its engine was running, its transmission

was in neutral, and its emergency brake was activated. Officer Kading saw two men in

the Mustang—the driver and a passenger—both wearing seatbelts and slumped over

asleep. The officer also saw two open beer cans in the vehicle’s center console, another

open beer can between the driver’s legs, and an open thirty-pack of beer in the

passenger’s compartment.

      Officer Kading tried to wake the two men in the Mustang, but neither responded

to his voice or to the light from his flashlight. After Kading repeatedly banged on the

passenger side window, the passenger woke up. Before helping the passenger out of the

Mustang, Officer Kading instructed him to turn off the car’s engine.

      At about the time that Officer Kading maneuvered the passenger out of the car,

Corporal Derek Kirkwood of the Corinth Police Department and Deputy James Echols

                                            3
of the Denton County Sheriff’s Office arrived to assist and block traffic from the rear

of the parked vehicle. Officer Kading was then finally able to pull the driver, later

identified as Wilkins, from his seat.

       Upon encountering Wilkins, Officer Kading immediately noticed a strong odor

of alcohol. Further, Officer Kading noticed that Wilkins was groggy, had a hard time

walking, and had bloodshot eyes. Because the officer was worried that Wilkins might

run towards traffic, he handcuffed Wilkins and placed him in the backseat of his car;

Wilkins did not appear to understand that he was parked on a busy highway.

       Because there was a fair amount of traffic on the highway at that time, Officer

Kading concluded that it was not a safe location to conduct a DWI investigation. As a

result, Officer Kading drove Wilkins to the Corinth Police Department, located a mile

away, in order to safely administer the standardized field sobriety tests.

       When they reached the police station, Officer Kading removed Wilkins’s

handcuffs but informed him, “I am going to go through my tests [field sobriety] and

then you are going to be arrested for driving while intoxicated.” The officer also told

Wilkins that he could “either do the test thing and then go inside [to the police

department] or go straight inside.” When Wilkins exclaimed, “[Y]ou said you are going

to do your tests and then you are going to arrest me,” the officer responded, “[I]f you

fail.” Following that exchange, Officer Kading asked Wilkins what the purpose of his

driving had been and how much alcohol he had consumed. Wilkins admitted that he

had consumed three or four beers and explained that he had planned to drive from his

                                            4
sister’s home in Coppell to his home in Oklahoma, dropping his uncle off in Denton

on the way. After Officer Kading questioned Wilkins, he administered the field sobriety

tests and determined that two of the three tests indicated that Wilkins was intoxicated.

      Wilkins was subsequently charged with felony driving while intoxicated

enhanced by a previous felony conviction for driving while intoxicated. The trial court

found Wilkins guilty, and Wilkins pled true to the enhancement paragraph. The trial

court subsequently sentenced Wilkins to twelve years’ imprisonment.

II.   Sufficiency of the evidence

      Wilkins argues in his second issue that the evidence is insufficient to support the

trial court’s judgment of conviction. Specifically, Wilkins claims that without his

statement in which he “indicated that he was the driver” of the Mustang and had been

drinking, this “case would be without support for conviction.” Additionally, Wilkins

claims that even with the admission of his statement, there is no evidence demonstrating

that he operated the Mustang or that he was intoxicated. We disagree.

      A.     Standard of review

      Federal due process requires that the State prove beyond a reasonable doubt

every element of the crime charged. Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct. 2781,

2787 (1979); see U.S. Const. amend. XIV. The Jackson standard of review is the “only

standard that a reviewing court should apply in determining whether the evidence is

sufficient to support each element of a criminal offense that the State is required to

prove beyond a reasonable doubt.” Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.

                                            5
App. 2010) (overruling Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996)). Under

this standard, we view all the evidence in the light most favorable to the verdict to

determine whether any rational factfinder could have found the crime’s essential

elements beyond a reasonable doubt. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Queeman

v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017).

      B.      Applicable law

      To establish the offense of driving while intoxicated, the State must prove that

the defendant was intoxicated while operating a motor vehicle. Tex. Penal Code Ann.

§ 49.04(a). A person is intoxicated when he does not have the “normal use of mental

or physical faculties by reason of the introduction of alcohol, a controlled substance, a

drug, a dangerous drug, or a combination of two or more of those substances, or any

other substance into the body.” Id. § 49.01(2)(A). Intoxication, like operation, may be

proved by circumstantial evidence. Paschall v. State, 285 S.W.3d 166, 177 (Tex. App.—

Fort Worth 2009, pet. ref’d) (citing Smithhart v. State, 503 S.W.2d 283, 285 (Tex. Crim.

App. 1973).

      The Penal Code does not define the term “operating.” Id.; see Kirsch v. State,

357 S.W.3d 645, 650 (Tex. Crim. App. 2012). The court of criminal appeals, however,

has held that to find operation of a motor vehicle, “the totality of the circumstances

must demonstrate that the defendant took action to affect the functioning of his vehicle

in a manner that would enable the vehicle’s use.” Denton v. State, 911 S.W.2d 388,

390 (Tex. Crim. App. 1995). Under this standard, “operating” a motor vehicle is

                                           6
interpreted broadly. White v. State, 412 S.W.3d 125, 128 (Tex. App.—Eastland 2013, no

pet.); Dornbusch v. State, 262 S.W.3d 432, 436 (Tex. App.—Fort Worth 2008, no pet.).

“[W]hile driving does involve operation, operation does not necessarily involve

driving.” Denton, 911 S.W.2d at 389. Because “operating” is defined so broadly, “any

action that is more than mere preparation toward operating the vehicle would

necessarily be an ‘action to affect the functioning of [a] vehicle in a manner that would

enable the vehicle’s use.’” White, 412 S.W.3d at 129 (quoting Barton v. State, 882 S.W.2d

456, 459 (Tex. App.—Dallas 1994, no pet.)); Dornbusch, 262 S.W.3d at 436. The action

need not be successful in causing the vehicle to function for the person to be operating

it. White, 412 S.W.3d at 129; Smith v. State, 401 S.W.3d 915, 919 (Tex. App.—Texarkana

2013, pet. ref’d).

       C.     All admitted evidence is considered in a sufficiency review.

       Wilkins claims that the evidence is insufficient when “[t]aking the statements

subject to the suppression hearing out of the body of proof.” However, when

performing a sufficiency review, we must consider all the evidence admitted at trial,

even if it was improperly admitted. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim.

App. 2016); Moff, 131 S.W.3d at 489–90. This is our task even if we reverse and remand

based on error in admitting evidence. Moff, 131 S.W.3d at 490. Hence, we will consider

Wilkins’s complained-of statement in our review of the evidence.




                                           7
      D.     The evidence was sufficient to support the trial court’s verdict.

      Based on the facts of this case, a rational trier of fact could have found beyond

a reasonable doubt that Wilkins was the driver of the Mustang and that he was

intoxicated when he drove the vehicle. Wilkins was found passed out behind the wheel

of a vehicle in the northbound lane of traffic on I-35E. Moreover, the vehicle contained

an abundance of alcohol. Wilkins had an open beer can between his legs, and the

vehicle’s console contained two open beer cans. Police also found an open thirty-can

box of beer inside the vehicle that was accessible to the driver. Additionally, when police

officers were finally able to awaken Wilkins and pull him out of the driver’s seat, they

noticed that he smelled like alcohol, had bloodshot eyes, and had trouble standing and

walking without assistance. Wilkins admitted that he drank alcohol in the hours before

he was discovered asleep in the parked Mustang. Also, Officer Kading testified that

Wilkins failed two of the three field sobriety tests, confirming the officer’s belief that

Wilkins was intoxicated. See Finley v. State, 809 S.W.2d 909, 913 (Tex. App.—Houston

[14th Dist.] 1991, pet. ref’d) (holding defendant’s poor performance on standardized

field sobriety tests is evidence of intoxication, and Texas courts consistently uphold

DWI convictions based upon opinion testimony of police officers who observe a

defendant’s unsatisfactory performance on field sobriety tests). Based on these facts,

the trial court could reasonably infer that Wilkins had lost the normal use of his mental

or physical faculties by reason of the introduction of alcohol into his body. See Tex.

Penal Code Ann. § 49.01(2)(A).

                                            8
       As to the “operating” prong, courts applying the totality of the circumstances

test in cases similar to this one have held that the evidence was sufficient to prove

operation. See, e.g., Priego v. State, 457 S.W.3d 565, 570–71 (Tex. App.—Texarkana 2015,

pet. ref’d) (holding evidence of “operating” sufficient when defendant found sleeping

in vehicle in parking lot with engine running and gear selector in park position);

Dornbusch, 262 S.W.3d at 437–38 (holding evidence of “operating” sufficient when

defendant found sleeping in vehicle parked oddly in parking lot with engine running

and lights on); Hearne v. State, 80 S.W.3d 677, 678–80 (Tex. App.—Houston [1st Dist.]

2002, no pet.) (holding evidence of “operating” sufficient when defendant found

sleeping in vehicle parked in moving lane of traffic with engine running and gearshift

in park); see also Shields v. State, No. 04-11-00397-CR, 2012 WL 219432, at *3 (Tex.

App.—San Antonio Jan. 25, 2012, pet. ref’d) (mem. op., not designated for publication)

(holding evidence of “operating” sufficient when defendant found unconscious in

driver’s seat of vehicle parked between two moving lanes of traffic with engine running).

Similarly, here, the evidence is sufficient to support the trial court’s finding that Wilkins

operated the vehicle. Wilkins was found asleep in the driver’s seat of a vehicle with the

engine running that was parked in a busy lane of highway traffic. Both Wilkins and his

passenger were buckled into their seats, and Wilkins had an open can of beer sitting

between his legs. Further, Wilkins informed Officer Kading that he had driven from

Coppell to Corinth in order to drop off his uncle in Denton. Moreover, there is no

evidence in the record that tends to show that anyone else other than Wilkins operated

                                             9
the vehicle. Finally, in his appellate brief, Wilkins twice admits that he drove the

Mustang. Wilkins concedes that in his statement to Officer Kading he “indicated that

he was the driver.”

      Wilkins relies on Reddie v. State, a case in which this court reversed a DWI

conviction on sufficiency grounds, to argue that the evidence is insufficient to show

that he drove the Mustang. 736 S.W.2d 923 (Tex. App.—San Antonio 1987, pet. ref’d).

Wilkins claims that there is even less evidence of operation in his case than there was

in Reddie. However, as this court has previously pointed out, any reliance on Reddie is

misplaced because it predates Geesa v. State, 820 S.W.2d 154 (Tex. Crim. App. 1991),

overruled on other grounds by Paulson v. State, 28 S.W.3d 570, 573 (Tex. Crim. App. 2000).

See Anderson v. State, No. 02-15-00405-CR, 2016 WL 1605330, at *4 (Tex. App.—Fort

Worth Apr. 21, 2016, no pet.) (mem. op., not designated for publication). In Geesa, the

Texas Court of Criminal Appeals abandoned the alternative-reasonable-hypothesis

sufficiency analysis that had required “[a] conviction based on circumstantial evidence

[to] exclude every other reasonable hypothesis except the guilt of the accused.” Carlsen

v. State, 654 S.W.2d 444, 447 (Tex. Crim. App. 1983), overruled by Geesa, 820 S.W.2d at

161. Post-Geesa, courts examine both direct and circumstantial evidence in the same

manner; reasonable inferences are not to be disregarded when they can be drawn from

circumstantial evidence. See Acosta v. State, 429 S.W.3d 621, 625 (Tex. Crim. App. 2014);

Dobbs v. State, 434 S.W.3d 166, 170 (Tex. Crim. App. 2014); Hearne, 80 S.W.3d at 680.

We are thus precluded from following the pre-Geesa authorities cited by Wilkins and

                                           10
instead follow the numerous post-Geesa cases upholding DWI convictions by holding

sufficient evidence of the “operating” element of DWI exists under circumstances

similar to those here. See, e.g., Priego, 457 S.W.3d at 570–71; Shields, 2012 WL 219432, at

*3; Dornbusch, 262 S.W.3d at 437–38; Hearne, 80 S.W.3d at 678–80. Accordingly, we hold

that the trial court could reasonably infer that Wilkins took action to affect the

functioning of the Mustang in a manner that would enable the Mustang’s use. Denton,

911 S.W.2d at 390.

       Considering the evidence in the light most favorable to the verdict, the totality

of the circumstances supports an inference that Wilkins operated the Mustang when he

was intoxicated; that is, the evidence is sufficient to support the trial court’s finding that

Wilkins committed the offense of driving while intoxicated. See Denton, 911 S.W.2d at

390; Priego, 457 S.W.3d at 570–71; Dornbusch, 262 S.W.3d at 437–38; Hearne, 80 S.W.3d

at 678–80; see also Shields, 2012 WL 219432, at *3. Accordingly, we overrule Wilkins’s

second issue on appeal.

III.   Any error in the admission of Wilkins’s statement was harmless beyond a
       reasonable doubt.

       In his first issue, Wilkins contests the admission of his incriminating statement.

       A.     Relevant facts

       After Officer Kading had taken Wilkins to the Corinth police station and

informed Wilkins that he would be conducting field sobriety tests, the officer asked

Wilkins where he had been driving to and also asked how much alcohol he had



                                             11
consumed. Wilkins admitted that he had consumed three or four beers and explained

that he had planned to drive from his sister’s home in Coppell to his home in

Oklahoma.

       While Officer Kading was on the stand and before the State elicited testimony

regarding Wilkins’s incriminating statement, Wilkins moved to suppress the statement,

arguing that his Miranda rights had been violated. Specifically, Wilkins argued that he

was in custody at the time he made the statement. Wilkins further claimed that Officer

Kading believed he had probable cause to arrest Wilkins at the time he made his

statement and that the officer communicated this to Wilkins by stating that he planned

to arrest Wilkins after conducting the field sobriety tests. The trial court denied

Wilkins’s motion to suppress because Officer Kading later informed Wilkins that he

would arrest him if he failed the field sobriety tests.

       On appeal, Wilkins claims that the admission of his statement violated his

constitutional Miranda rights and his statutory rights under Article 38.22 of the Texas

Code of Criminal Procedure because the statement was the product of unwarned

custodial interrogation. See Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602,

1612 (1966); Jordy v. State, 969 S.W.2d 528, 530–31 (Tex. App.—Fort Worth 1998, no

pet.). For the purpose of this analysis, we will assume without deciding, that the

admission of Wilkins’s statement was error and proceed directly to the harm analysis.




                                             12
       B.     Standard of review

       In making a harmless-error analysis, we must first determine whether the error

is constitutional. See Tex. R. App. P. 44.2(a), (b). If the error is constitutional, we apply

rule 44.2(a) and reverse unless we determine beyond a reasonable doubt that the error

did not contribute to the appellant’s conviction or punishment. Tex. R. App. P. 44.2(a).

Otherwise, we apply rule 44.2(b) and disregard the error if it did not affect the

appellant’s substantial rights. Tex. R. App. P. 44.2(b); see Mosley v. State, 983 S.W.2d 249,

259 (Tex. Crim. App. 1998) (op. on reh’g), cert. denied, 526 U.S. 1070, 119 S. Ct.

1466 (1999); Coggeshall v. State, 961 S.W.2d 639, 642–43 (Tex. App.—Fort Worth 1998,

pet. ref’d). The admission of incriminating statements made during a custodial

interrogation in which no proper Miranda warnings were given constitutes

constitutional error, and this court must reverse unless we determine beyond a

reasonable doubt that the error did not contribute to the appellant’s conviction. See

Williams v. State, 958 S.W.2d 186, 194 (Tex. Crim. App. 1997); Akins v. State, 202 S.W.3d

879, 891–92 (Tex. App.—Fort Worth 2006, pet. ref’d.); see also Jasper v. State, 61 S.W.3d

413, 423 (Tex. Crim. App. 2001) (stating that when faced with non-constitutional and

constitutional error, we apply the harm standard for constitutional error).

       In applying this harmless-error test, the primary question we must answer is

whether there is a “reasonable possibility” that the error might have contributed to the

conviction. Mosley, 983 S.W.2d at 259. We “should take into account any and every

circumstance apparent in the record that logically informs an appellate determination

                                             13
whether ‘beyond a reasonable doubt [that particular] error did not contribute to the

conviction or punishment.’” Snowden v. State, 353 S.W.3d 815, 822 (Tex. Crim. App.

2011) (quoting Tex. R. App. P. 44.2(a)). We consider the source and nature of the error,

the extent that it was emphasized by the State, its probable collateral implications, the

weight a factfinder would probably place on the error, and whether declaring it harmless

would be likely to encourage the State to repeat it with impunity. Campbell v. State,

325 S.W.3d 223, 237–38 (Tex. App.—Fort Worth 2010, no pet.). This harmless-error

test requires us to evaluate the entire record in a neutral, impartial, and even-handed

manner, not in the light most favorable to the prosecution. Balderas v. State, 517 S.W.3d

756, 810 (Tex. Crim. App. 2016). While the most significant concern must be the error

and its effects, the presence of overwhelming evidence supporting the finding in

question can be a factor in the evaluation of harmless error. Motilla v. State, 78 S.W.3d

352, 357 (Tex. Crim. App. 2002).

      C.     The alleged error did not contribute to Wilkins’s conviction.

      In this case, the trial court’s error, if any, in admitting Wilkins’s statement was

harmless. Although the State mentioned Wilkins’s statements in its closing argument,

the State did not emphasize the statement. In fact, the State argued that the “best

evidence” of Wilkins’s intoxication were the facts surrounding where Wilkins was found

(in a car parked in a lane of traffic on the highway with the car’s engine running) and

the condition that he was in at the time (passed out in a car, smelling like alcohol, with

bloodshot eyes, and the inability to walk without assistance).

                                           14
         Moreover, aside from Wilkins’s statement, the State offered a substantial amount

of evidence that proved Wilkins was intoxicated and was the driver of the Mustang.

The State presented evidence showing that Wilkins was passed out in the driver’s seat

of a car, with its engine running, parked in an active lane of traffic on a highway where

it is unlikely that a person with the normal use of his mental and physical faculties would

park. Both Wilkins and his passenger were wearing their seatbelts. The car contained

an abundance of alcoholic drinks. Police officers found two open beer containers in the

center console, an open thirty-pack of beer in the passenger compartment, and an open

can of beer between Wilkins’s legs. Additionally, Officer Kading testified that Wilkins

smelled like he had consumed alcohol, had bloodshot eyes, had trouble standing and

walking without assistance, and performed poorly on two of the three field sobriety

tests.

         In light of all this other evidence, the probable impact on the trial court of

Wilkins’s statement that he had been drinking the prior evening and that he was the

driver of the Mustang was minimal. That is, from Officer Kading’s testimony and from

Wilkins’s demeanor on the videotape, the trial court could have concluded beyond a

reasonable doubt that Wilkins had operated the Mustang while not having the normal

use of his mental or physical faculties by reason of the introduction of alcohol into his

body, even if Wilkins had never made the statement that he had been drinking the

evening before and that he was driving the Mustang from Coppell to Oklahoma.

Furthermore, declaring the error harmless here is unlikely to encourage police officers

                                            15
to fail to Mirandize drivers before questioning them in light of the specific facts in this

case and with regard to the fine line between investigative detentions, which do not

require Miranda warnings, and custodial interrogations which do. See Campbell,

325 S.W.3d at 239.

       Accordingly, after carefully reviewing the record and performing Rule 44.2(a)’s

required harm analysis, we hold beyond a reasonable doubt that the trial court’s error

did not contribute to appellant’s conviction. See Tex. R. App. P. 44.2(a). We overrule

Wilkins’s first issue on appeal.

IV.    Conclusion

       Having overruled both of Wilkins’s issues, we affirm the trial court’s judgment.




                                                       /s/ Mike Wallach
                                                       Mike Wallach
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 28, 2021




                                            16